Citation Nr: 1218771	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to a total evaluation based upon individual unemployability (TDIU) due to service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	John Woods, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to August 2007.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that additional evidence, consisting of an April 2011 private psychological assessment conducted by Wes Crum, Ph.D., was received in May 2011 without a waiver of RO jurisdiction.  Because this appeal is being remanded for other action, on remand, the RO should review the evidence received at the Board in May 2011 and issue a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2011).

In October 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

During the October 2011 hearing, the Veteran and his representative withdrew the following issues on the record: entitlement to service connection for a right ankle disorder, a left ankle disorder, and coughing and lightheadedness.  These issues will not be addressed by the Board and are considered to be properly withdrawn in accord with 38 C.F.R. § 20.204.

Additionally, for reasons expressed in more detail, below, the Board has also characterized the appeal as encompassing a claim for a TDIU, due to the service-connected disability for which a higher rating is sought, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

In June 2010 and October 2010 correspondence the issues of entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus, and entitlement to service connection for bilateral hearing loss, respectively, were raised.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development is necessary for the claims for an increased evaluation for major depressive disorder and for TDIU.  

To ensure that the record reflects the current severity of the Veteran's service-connected major depressive disorder, the Board finds an additional VA examination is needed to properly evaluate the disability.  As noted above, in May 2011, the Veteran submitted an April 2011 private psychological assessment conducted by Wes Crum, Ph.D.  The Veteran's major depressive disorder was characterized as "severe with mood-congruent psychotic features."  The Board notes that psychosis had not been previously diagnosed in connection with the Veteran's major depressive disorder, including on VA examination in October 2010 and February 2009.  In addition, he was assigned a Global Assessment of Functioning (GAF) score of 40.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  This GAF score is approximately 15 points lower than those assigned in other recent records.  For example, on VA examination in October 2010 the Veteran was assigned a GAF score of 54; he was assigned a score of 50-55 on VA examination in February 2009, 55 in a December 2008 VA treatment record, and 60 in a November 2008 VA treatment record.

Additionally, at the October 2011 hearing the Veteran testified that he has lost three jobs due to his major depressive disorder, he failed a class at school, he has violent outbursts, has difficulty maintaining basic hygiene, and has had thoughts of suicide.  See Hearing Transcript, pp. 5-8.  This symptomatology was not noted on the last VA examination of October 2010. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Given the Veteran's testimony as well as the April 2011 report of Dr. Crum, the Board finds that a current VA examination is necessary to ascertain the current severity of the Veteran's disability.

In addition, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has asserted that he is unable to work due to his service-connected major depressive disorder.  In the April 2011 report, Dr. Crum opined that the Veteran is unable to maintain gainful employment due to his emotional issues.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the percentage requirements for a TDIU under the provisions of 4.16(a) may not be met at the time of adjudication, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as necessary.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at the Community Based Outpatient Clinic (CBOC) in Charlotte, North Carolina, and the VA Medical Center (VAMC) in Salisbury, North Carolina.  While the claims file currently includes treatment records dated though June 2010 from the Charlotte CBOC, and through November 2008 from the Salisbury VAMC, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).   As necessary, the RO should consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  The RO should obtain all outstanding pertinent VA treatment records dated since June 2010 from the Charlotte CBOC, and since November 2008 from the Salisbury VAMC.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to ascertain the current severity and manifestations of his service-connected major depressive disorder.  

All indicated tests and studies, including updated psychometric examination(s), should be performed as deemed necessary by the examiner. The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.

The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  In particular, the examiner should discuss all disorders which affect the Veteran's psychiatric functioning, and should assign a diagnosis for each disorder present.  The examiner should distinguish between symptoms of the Veteran's service-connected major depressive disorder symptoms and symptoms of disorders for which service connection is not in effect, to the extent medically possible.  The examiner should explain the rationale for determining the frequency and severity of the symptoms of major depressive disorder and how symptoms of that service-connected disability may be medically distinguished from symptoms of other disorders.  If the examiner cannot distinguish among various psychiatric symptomatology, this should be indicated.  The examiner should assign a GAF score which reflects the severity of service-connected major depressive disorder, excluding symptoms of other disorders which may be distinguished from major depressive disorder, if possible.

The examiner should also discuss the extent to which the service-connected major depressive disorder affects the Veteran's daily life and employment.  A complete rationale for any opinion expressed shall be provided.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




